Exhibit 99.1 PRESS RELEASE Ormat Technologies Contact: Investor Relations Agency Contact: Smadar Lavi Rob Fink/Brett Maas Investor Relations Hayden - IR 775-356-9029 (ext. 65726) 646-415-8972/646-536-7331 slavi@ormat.com rob@haydenir.com / brett@haydenir.com Ormat Technologies Reports Record Revenue of $184.6 Million in the Third Quarter, up 13% over the Prior Year Period Company Increases Revenue and Adjusted EBITDA Guidance for 2016 RENO, Nev. November 7, 2016 - Ormat Technologies, Inc. (NYSE: ORA) today announced financial results for the third quarter ended September 30, 2016. Third Quarter Summary : Three Months ended September 30 ( $ m illions , except EPS data ) Change Revenues Electricity 12.9% Product 14.0% Total Revenues 13.4% Gross margin 25.6% Operating income 3.7% Operating income, As Adjusted ( 1 ) 27.4% Adjusted EBITDA ( 2 ) 8 % GAAP EPS -83.0% EPS, As Adjusted ( 3 ) 6 % Third Quarter 2016 Highlights and Recent Developments: ● Electricity segment revenues of $109.8 million, up 12.9% compared to the third quarter of 2015, mainly due to new power plants commencing operations in the fourth quarter of 2015 and early 2016, higher energy rates at the Heber 1 power plant and the consolidation of the Guadeloupe power plant acquired from Geothermie Bouillante SA in July 2016; ● Electricity generation increased 10.8% compared to the third quarter of 2015, from 1.1 million MWh to 1.3 million MWh; ● Gross margin increased to 40.3% of total revenues compared to 36.4% in the third quarter of 2015, mainly as a result of improved operating efficiencies; 1 Operating income, as adjusted, excludes $11.0 million of one-time settlement expenses . 2 Adjusted EBITDA for the third quarter of 2016 include $3.5 million of income attributable to sale of tax benefits compared to $8.6 million for the third quarter of 2015. 3 EPS, as adjusted, excludes an $11.0 million one-time settlement expenses and $5.0 million one-time prepayment fees for the third quarter of 2016 and $48.7 million tax benefit and related expenses for the third quarter of 2015. ● Operating income increased 3.8% to $48.2 million, including of $11.0 million of one-time settlement expenses, compared to $46.5 million in the third quarter of 2015; excluding the one-time settlement expenses, operating income grew 27.4%; ● Net income attributable to the company's shareholders of $12.1 million or $0.24 per diluted share, including $5.0 million of one-time fees related to the prepayment of the Company's senior unsecured bonds and $11.0 million of one-time settlement expenses, compared to $72.1 million or $1.41 per diluted share, including a $48.7 million tax benefit and related expenses related to a tax law change in Kenya, in the third quarter of 2015; ● Net income attributable to the company's shareholders of $28.1 million or $0.56 per diluted share excluding $5.0 million of one-time fees and $11.0 million of one-time settlement expenses, compared to $23.4 million or $0.46 per diluted share, excluding the $48.7 million tax benefit and related expenses related to a tax law change in Kenya, in the third quarter of 2015; an increase of 21.7%; ● Adjusted EBITDA of $85.4 million, up 8.1% compared to $79.0 million in the third quarter of 2015. EBITDA and Adjusted EBITDA for the third quarter of 2016 include $3.5 million of income attributable to sale of tax benefits, compared to $8.6 million for the third quarter of 2015; and ● Declared a quarterly dividend of $0.07 per share for the third quarter of 2016. “We continue to execute on our strategic plan and advance initiatives to enhance operational efficiency that will position Ormat for continued profitable growth,” Isaac Angel, Chief Executive Officer. “We again delivered double-digit revenue growth, due to strong performances from both our electricity and product segment, and prudent expense management enabled us to generate a 25.6% year-over-year increase in gross margin. We prepaid the $250 million high-cost indebtedness that was due on August 2017 and successfully raised over $200 million in two tranches of senior unsecured bonds, which will enable us to significantly reduce our ongoing interest expense. We also signed a settlement agreement with respect to the previously disclosed False Claims Act litigation to avoid the burden, inconvenience and expense of continued litigation with no admission of wrongdoing by Ormat. The total $16 million one-time expenses that we incurred in the third quarter (comprising the False Claims Act litigation settlement expenses and the prepayment premium on the bonds) will result in significant savings in future expenses. Our results exceeded expectations and give us confidence to increase 2016 guidance . We are increasingly optimistic about our growth and profitability prospects in 2017 and beyond.” Guidance Mr. Angel added, “We are well-ahead of the pace for our previous guidance, and with a strong backlog and increasing confidence in both our electricity and product segment, we are increasing our 2016 full-year outlook. We now expect full-year 2016 total revenue of between $637.0 million and $647.0 million, with product segment revenue of between $215.0 million and $220.0 million. For the electricity segment, we expect revenues to be between $422.0 million and $427.0 million. We now expect 2016 Adjusted EBITDA of between $318.0 million and $323.0 million for the full year.” Financial Summary Third Quarter Results For the three months ended September 30, 2016, total revenues were $184.6 million, up from $162.9 million for the three months ended September 30, 2015, an increase of 13.4%. Electricity segment revenues increased 12.9% to $109.8 million in the three months ended September 30, 2016, up from $97.2 million for the three months ended September 30, 2015. Product segment revenues increased 14.0% to $74.8 million for the three months ended September 30, 2016, up from $65.6 million in the three months ended September 30, 2015. General and administrative expenses for the three months ended September 30, 2016 were $19.1 million, compared to $8.0 million for the three months ended September 30, 2015. The increase was mainly due to a non-recurring $11.0 million expense related to a settlement of the previously disclosed False Claims Act litigation. Excluding the one-time expenses , general and administrative expenses for the three months ended September 30, 2016 constituted 4.5% of total revenues for the period, compared to 4.9% for the three months ended September 30, 2015. Other non-operating expense for the three months ended September 30, 2016 was $5.5 million, including of prepayment fees of approximately $5.0 million due to the repayment of the Company's senior unsecured bonds in September 2016, compared to $0.1 million for the three months ended September 30, 2015. Income tax provision for the three months ended September 30, 2016 was $12.0 million, compared to income tax benefit of $38.2 million for the three months ended September 30, 2015. Income tax benefit for the three months ended September 30, 2015 includes a $49.4 million deferred tax asset relating to the release of the valuation allowance for the additional 50% investment deduction for our Olkaria 3 power plant based on amendments to the Kenya Income Tax Act that came into effect on September 11, 2015 and which extended the period to utilize such investment deduction from five years to ten years. Income tax provision for the three months ended September 30, 2015, excluding the $49.4 million, was $11.2 million. The company reported net income attributable to the company’s shareholders of $12.1 million, including $11.0 million in one-time settlement expenses and $5.0 million in repayment fees, each referenced above, or $0.24 per diluted share, compared to net income attributable to the company’s shareholders of $72.1 million, including a $48.7 million tax benefit and related expenses, also referenced above, or $1.41 per diluted share, for the same period last year. Net income attributable to the company’s shareholders of $28.1 million or $0.56 per diluted share excluding $16 million one-time expenses comprising the False Claims Act litigation settlement expenses and the prepayment premium on the bonds , compared to $23.4 million, excluding $48.7 million tax benefit and related expenses, or $0.46 per diluted share, for the third quarter of 2015; Adjusted EBITDA for the three months ended September 30, 2016 was $85.4 million, compared to $79.0 million for the three months ended September 30, 2015, an increase of 8.1%. EBITDA and Adjusted EBITDA for the third quarter of 2016 includes $3.5 million of Income attributable to sale of tax benefits compared to $8.6 million for the third quarter of 2015. The reconciliation of GAAP net cash provided by (used in) operating activities and net income to EBITDA and Adjusted EBITDA and additional cash flow information is set forth below in this release. On November 7, 2016, Ormat's Board of Directors approved payment of a quarterly dividend of $0.07 per share pursuant to the company’s dividend policy. The dividend will be paid on December 6, 2016 to shareholders of record as of the close of business on November 21, 2016. Conference Call Details Ormat will host a conference call to discuss its financial results and other matters discussed in this press release at 9 a.m. ET on Tuesday, November 8, 2016. The call will be available as a live, listen-only webcast at investor.ormat.com. During the webcast, management will refer to slides that will be posted on the website. The slides and accompanying webcast can be accessed through the Events & Presentations in the Investor Relations section of Ormat’s website. An archive of the webcast will be available approximately 30 minutes after the conclusion of the live call. Please ask to be joined into the Ormat Technologies, Inc. call. PARTICIPANT TELEPHONE NUMBERS PARTICIPANT DIAL IN (TOLL FREE): 1-877-511-6790 PARTICIPANT INTERNATIONAL DIAL IN: 1-412-902-4141 Canada Toll Free 1-855-669-9657 CONFERENCE REPLAY US Toll Free: 1-877-344-7529 International Toll: 1-412-317-0088 Replay Access Code: About Ormat Technologies With over five decades of experience, Ormat Technologies, Inc. is a leading geothermal company and the only vertically integrated company engaged in geothermal and recovered energy generation (REG), with the objective of becoming a leading global provider of renewable energy. The company owns, operates, designs, manufactures and sells geothermal and REG power plants primarily based on the Ormat Energy Converter – a power generation unit that converts low-, medium- and high-temperature heat into electricity. With 72 U.S. patents, Ormat’s power solutions have been refined and perfected under the most grueling environmental conditions. Ormat has 450 employees in the United States and over 600 overseas. Ormat’s flexible, modular solutions for geothermal power and REG are ideal for the vast range of resource characteristics. The company has engineered, manufactured and constructed power plants, which it currently owns or has installed to utilities and developers worldwide, totaling over 2,000 MW of gross capacity. Ormat’s current 710 MW generating portfolio is spread globally in the U.S., Guatemala, Guadeloupe, and Kenya. Ormat’s Safe Harbor Statement Information provided in this press release may contain statements relating to current expectations, estimates, forecasts and projections about future events that are “forward-looking statements” as defined in the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally relate to Ormat’s plans, objectives and expectations for future operations and are based upon its management’s current estimates and projections of future results or trends. Actual future results may differ materially from those projected as a result of certain risks and uncertainties. For a discussion of such risks and uncertainties, see “Risk Factors” as described in Ormat Technologies, Inc.’s Annual Report on Form 10-K filed with the Securities and Exchange Commission on February 26, 2016. These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. ### Ormat Technologies, Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the Three-Month Periods Ended September 30, 2016 and 2015 (Unaudited) Three Months Ended September 30 Nine Months Ended September 30 (In thousands, except per share data) (In thousands, except per share data) Revenues: Electricity $ 109,795 $ 97,245 $ 321,664 $ 278,124 Product 74,822 65,607 174,408 145,446 Total revenues 184,617 162,852 496,072 423,570 Cost of revenues: Electricity 66,481 61,501 192,410 179,604 Product 43,647 42,019 99,504 89,826 Total cost of revenues 110,128 103,520 291,914 269,430 Gross margin 74,489 59,332 204,158 154,140 Operating expenses: Research and development expenses 1,086 335 2,030 1,112 Selling and marketing expenses 4,793 4,383 12,136 12,099 General and administrative expenses 19,093 7,950 36,625 25,597 Write-off of unsuccessful exploration activities 1,294 185 2,714 359 Operating income 48,223 46,479 150,653 114,973 Other income (expense): Interest income 266 53 831 106 Interest expense, net ) Derivatives and foreign currency transaction gains (losses) ) 1,296 ) ) Income attributable to sale of tax benefits 3,463 8,634 12,380 18,917 Other non-operating expense, net ) Income before income taxes and equity in losses of investees 29,047 38,583 104,405 77,397 Income tax provision (benefit) ) 38,211 ) 26,696 Equity in losses of investees, net ) Net income 14,406 73,661 70,284 99,201 Net income attributable to noncontrolling interest ) Net income attributable to the Company's stockholders $ 12,080 $ 72,139 $ 65,700 $ 96,585 Earnings per share attributable to the Company's stockholders - Basic and diluted: Basic: Net Income $ 0.24 $ 1.47 $ 1.33 $ 2.00 Diluted: Net Income $ 0.24 $ 1.41 $ 1.31 $ 1.93 Weighted average number of shares used in computation of earnings per share attributable to the Company's stockholders: Basic 49,599 49,023 49,410 48,388 Diluted 50,289 51,113 50,097 50,011 Ormat Technologies, Inc. and Subsidiaries Condensed Consolidated Balance Sheets As of September 30, 2016 and December 31, 2015 (Unaudited) September 30, December 31, (In thousands) ASSETS Current assets: Cash and cash equivalents $ 90,066 $ 185,919 Restricted cash, cash equivalents and marketable securities 50,525 49,503 Receivables: Trade 65,198 55,301 Other 13,645 7,885 Inventories 12,973 18,074 Costs and estimated earnings in excess of billings on uncompleted contracts 38,025 25,120 Prepaid expenses and other 38,940 33,334 Total current assets 309,372 375,136 Deposits and other 18,738 17,968 Deferred charges 40,690 42,811 Property, plant and equipment, net 1,570,307 1,559,335 Construction-in-process 271,853 248,835 Deferred financing and lease costs, net 5,188 4,022 Intangible assets, net 56,052 25,875 Goodwill 7,071 — Total assets $ 2,279,271 $ 2,273,982 LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued expenses $ 102,854 $ 91,955 Billings in excess of costs and estimated earnings on uncompleted contracts 37,134 33,892 Current portion of long-term debt: Limited and non-recourse: Senior secured notes 28,121 29,930 Other loans 21,494 21,495 Full recourse 12,302 11,229 Total current liabilities 201,905 188,501 Long-term debt, net of current portion: Limited and non-recourse: Senior secured notes 273,017 294,476 Other loans 267,210 275,888 Full recourse: Senior unsecured bonds 203,483 249,698 Other loans 12,373 18,687 Accumulated losses of unconsolidated company in excess of investment 16,664 8,100 Liability associated with sale of tax benefits 1,043 11,665 Deferred lease income 55,460 58,099 Deferred income taxes 34,961 32,654 Liability for unrecognized tax benefits 10,260 10,385 Liabilities for severance pay 19,020 19,323 Asset retirement obligation 22,099 20,856 Other long-term liabilities 20,862 1,776 Total liabilities 1,138,357 1,190,108 Reedemable non-controlling interest 4,972 — Equity: The Company's stockholders' equity: Common stock 50 49 Additional paid-in capital 859,855 849,223 Retained earnings (accumulated deficit 191,627 148,396 Accumulated other comprehensive income (loss) ) ) 1,040,029 990,001 Noncontrolling interest 95,913 93,873 Total equity 1,135,942 1,083,874 Total liabilities and equity $ 2,279,271 $ 2,273,982 Ormat Technologies, Inc. and Subsidiaries Reconciliation of EBITDA, Adjusted EBITDA and Additional Cash Flows Information For the Three-Month Periods Ended September 30, 2016 and 2015 (Unaudited) We calculate EBITDA as net income before interest, taxes, depreciation and amortization. We calculate Adjusted EBITDA as net income before interest, taxes, depreciation and amortization, adjusted for (i) termination fees, (ii) impairment of long-lived assets, (iii) write-off of unsuccessful exploration activities, (iv) any mark-to-market gains or losses from accounting for derivatives, (v) merger and acquisition transaction cost, (vi) stock-based compensation, (vii) gains or losses from extinguishment of liability, (viii) gains or losses on sale of subsidiary and property, plant and equipment and (ix) settlement expenses . EBITDA and Adjusted EBITDA are not a measurement of financial performance or liquidity under accounting principles generally accepted in the United States of America and should not be considered as an alternative to cash flow from operating activities or as a measure of liquidity or an alternative to net earnings as indicators of our operating performance or any other measures of performance derived in accordance with accounting principles generally accepted in the United States of America. EBITDA and Adjusted EBITDA are presented because we believe they are frequently used by securities analysts, investors and other interested parties in the evaluation of a company’s ability to service and/or incur debt. However, other companies in our industry may calculate EBITDA and Adjusted EBITDA differently than we do. The following tables reconcile net cash provided by (used in) operating activities and net income to EBITDA and Adjusted EBITDA for the three-month periods ended September 30, 2016 and 2015. Three Months Ended September 30 Nine Months Ended September 30 (in thousands) (in thousands) Net cash provided by operating activities $ 38,454 $ 10,239 $ 158,027 $ 122,965 Adjusted for: Interest expense, net (excluding amortization of deferred financing costs) 15,977 15,244 47,269 47,571 Interest income ) Income tax provision 11,988 ) 29,387 ) Adjustments to reconcile net income or loss to net cash provided by operating activities (excluding depreciation and amortization) 2,259 91,326 ) 56,699 EBITDA $ 68,412 $ 78,545 $ 223,674 $ 200,433 Mark-to-market gains or losses from accounting for derivatives ) ) 797 2,794 Stock-based compensation 1,724 921 3,383 3,077 Gains or losses on sale of subsidiary and property, plant and equipment ) — ) — Termination fees — Impairment of long-lived assets — Gains or losses from extinguishment of liability 5,780 — 5,780 1,710 Merger and acquisition transaction cost ) — 235 3,800 Settlement expenses 11,000 — 11,000 — Write-off of unsuccessful exploration activities 1,294 185 2,714 359 Adjusted EBITDA $ 85,415 $ 79,006 $ 246,897 $ 212,173 Net cash used in investing activities $ ) $ 2,895 $ ) $ ) Net cash provided by (used in) financing activities $ ) $ 20,742 $ ) $ 84,884 Three Months Ended September 30 Nine Months Ended September 30 (in thousands) (in thousands) Net income $ 14,406 $ 73,661 $ 70,284 $ 99,201 Adjusted for: Interest expense, net (including amortization of deferred financing costs) 16,871 17,695 50,730 54,329 Income tax provision 11,988 ) 29,387 ) Depreciation and amortization 25,147 25,400 73,273 73,599 EBITDA $ 68,412 $ 78,545 $ 223,674 $ 200,433 Mark-to-market gains or losses from accounting for derivatives ) ) 797 2,794 Stock-based compensation 1,724 921 3,383 3,077 Gains or losses on sale of subsidiary and property, plant and equipment ) — ) — Termination fees — Impairment of long-lived assets Gains or losses from extinguishment of liability 5,780 — 5,780 1,710 Merger and acquisition transaction cost ) — 235 3,800 Settlement expenses 11,000 — 11,000 — Write-off of unsuccessful exploration activities 1,294 185 2,714 359 Adjusted EBITDA $ 85,415 $ 79,006 $ 246,897 $ 212,173 Ormat Technologies, Inc. and Subsidiaries Reconciliation of EPS as adjusted For the Three-Month Periods Ended September 30, 2016 and 2015 (Unaudited) Three Months Ended September 30 (in thousands) Net income attributable to the Company's stockholders $ 12,080 $ 72,139 One-time settlement expenses 11,000 — One-time prepayment fees 5,000 — One-time tax benefit — ) Adjusted net income attributable to the Company's stockholders $ 28,080 $ 23,439 Weighted average number of shares diluted used in computation of earnings per share attributable to the Company's stockholders: 50,289 51,113 Adjusted earnings per share attributable to the Company's stockholders diluted: 0.56 0.46
